

116 HCON 113 IH: Expressing the sense of Congress regarding the achievements of Tejano music artists such as Freddy Fender, Roberto Pulido, Flaco Jimenez, and Selena Quintanilla, in recognition of their contributions to the cultural heritage and diversity of the United States.
U.S. House of Representatives
2020-08-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 113IN THE HOUSE OF REPRESENTATIVESAugust 21, 2020Mr. Vela submitted the following concurrent resolution; which was referred to the Committee on Education and LaborCONCURRENT RESOLUTIONExpressing the sense of Congress regarding the achievements of Tejano music artists such as Freddy Fender, Roberto Pulido, Flaco Jimenez, and Selena Quintanilla, in recognition of their contributions to the cultural heritage and diversity of the United States.Whereas Freddy Fender, a Texan from San Benito, is known for putting Tejano music on the map, starting his music career in 1947 when he was 10 years old and expanding his work with Los Super Seven and the Texas Tornados;Whereas Roberto Pulido, a native of the Rio Grande Valley, Texas, is accredited for being one of the most influential Tejano artists in history with an album, Te Vi Partir, making it into the Billboard Top Latin Albums chart;Whereas Flaco Jimenez, a Grammy award winning Tejano music star, pioneered the recognition of Tejano music around the globe, having worked with artists such as Bob Dylan and Dr. John;Whereas Selena Quintanilla, also known as the Queen of Tejano music, was the first female to receive the Grammy for Best Mexican/American album and is known as one of the best and most influential Latin stars in the United States with over 65,000,000 in record sales;Whereas Freddy Fender, Roberto Pulido, Flaco Jimenez, and Selena Quintanilla’s artistic work gave recognition to Tejano music nationally and globally; andWhereas Freddy Fender, Roberto Pulido, Flaco Jimenez, and Selena Quintanilla paved the way for Tejano and Latin stars throughout the United States: Now, therefore, be itThat it is the sense of the Congress that—(1)honors and congratulates the musical achievements of Tejano artists; and(2)celebrates Tejano musicians and artists who share with the world the richness and strength of South Texas culture and heritage.